Lore, C. J.,
charging the jury :
Gentlemen of the jury:—Lawrence M. Durham, the defendant, is charged in this indictment with pretending to exercise the art of dealing with spirits, on the 30th day of March last in this county. It is claimed on the part of the State that the defendant pretended that a certain Rachael A. Fitzgerald was possessed of an evil spirit, that her sickness was caused by the presence of this evil *110spirit, and that he alone possessed the power to remove the same -and to heal her disease or cure her of her sickness.
The indictment is based upon a statute of this State which we say to you is founded in wisdom. The purpose of that statute manifestly is to protect people in certain grades of life from being imposed upon by persons pretending to possess a power that they -do not have. It is a matter of common experience that persons afflicted with disease rely oft times upon, or give credit to persons who claim to be possessed of supernatural powers. Those who are ■oftenest subject to that imposition are particularly people who are weak and who are in great stress of sickness, and this law was designed to protect just such people from impostors, if any such there be, who may go around and make pretense of healing or curing through the exercise of supernatural power, which the intelligence •and the enlightenment of this day utterly denounce and discredit.
In this case you are not trying what this man’s faith may be ■or what his belief may be, whether Christian Science or any other -science, but whether on or about the 30th day of March last he pretended to exercise the art of dealing with spirits, and so imposed upon these people. And if you believe from the testimony in this case that he did make pretense that he alone had the power to remove these evil spirits and cure Rachael A. Fitzgerald of her •sickness by reason of his influence over these spirits, then your verdict should be guilty. That is the sole question for you to determine. If, however, you do not believe that the defendant made -any such pretense, but that he represented himself simply to exercise those natural and proper functions which one may do in dealing with disease—not dealing with spirits—your verdict should be not guilty.
You have heard the evidence in this case and it is your duty to weigh it carefully. If this defendant be guilty he ought not to be turned loose; if he be innocent, he ought not to be punished. It is for you, upon all the testimony in this case, to say whether he is guilty or not guilty of the charge of pretending to exercise the *111art of dealing with spirits, about the time and under the circumstances alleged in the indictment.
Verdict, guilty.